Citation Nr: 0010983	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  97-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Whether the RO properly reduced the evaluation assigned 
postoperative residuals of a left knee anterior cruciate 
ligament and medial meniscus tear from 20 to 10 percent. 

2.  Whether the veteran is entitled to an increased 
evaluation for postoperative residuals of a left knee 
anterior cruciate ligament and medial meniscus tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to November 
1983 and from June 1986 to April 1994.  According to his 
service medical records, he also served in the Naval Reserve 
in 1985 and 1986.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center in St. Paul, Minnesota 
(RO) reducing the evaluations assigned postoperative 
residuals of a left knee anterior cruciate ligament and 
medial meniscus tear and limitation of motion of the left 
shoulder from 20 to 10 percent, effective February 1, 1997.

In June 1999, the RO restored the 20 percent evaluation 
assigned the veteran's left shoulder disability, effective 
February 1, 1997.  The RO's action in this regard represents 
a full grant of the benefit sought with regard to the 
veteran's left shoulder claim and renders the appeal of the 
RO's November 1996 reduction of the veteran's left shoulder 
evaluation moot.  The Board is unclear from the veteran's VA 
Form 9 (Appeal to Board of Veterans' Appeals) received in 
January 1997 whether the veteran is raising a claim for an 
evaluation in excess of the restored 20 percent for his left 
shoulder disability.  This matter is referred to the RO for 
clarification, and if appropriate, adjudication. 

The Board recognizes that the RO has certified for appeal one 
issue only: entitlement to an increased evaluation for 
postoperative residuals of a left knee anterior cruciate 
ligament and medial meniscus tear.  However, based on written 
statements submitted by the veteran during the pendency of 
this appeal, the Board believes that the veteran's left knee 
appeal encompasses two separate issues: whether the RO 
properly reduced the evaluation assigned postoperative 
residuals of a left knee anterior cruciate ligament and 
medial meniscus tear from 20 to 10 percent; and whether the 
veteran is entitled to an increased evaluation for this 
disability.  In his notice of disagreement and VA Form 9 
received in December 1996 and January 1997, respectively, the 
veteran disputes the RO's November 1996 rating reduction and 
indicates that his knee disorder is "more severe." 

In a statement of the case issued in December 1996 and 
supplemental statements of the case issued in June 1999 and 
October 1999, the RO did not include as an issue on appeal 
whether the RO properly reduced the evaluation assigned 
postoperative residuals of a left knee anterior cruciate 
ligament and medial meniscus tear from 20 to 10 percent.  
However, in the statement of the case issued in December 
1996, the RO furnished the veteran with the regulations 
pertinent to this issue and provided him an opportunity to 
respond to this information.  Therefore, the veteran is not 
prejudiced by the Board's recharacterization of the issues on 
appeal as is shown on page one of this decision.  See Bernard 
v. Brown, 4 Vet.App. 384, 393 (1993) (holding that, when the 
Board addresses in its decision a matter not addressed by the 
RO, it must consider whether the claimant has been given an 
opportunity to submit evidence or argument on the matter and 
to address that matter at hearing, and whether he or she has 
been prejudiced thereby).   

The Board addresses the issue of whether the veteran is 
entitled to an increased evaluation for postoperative 
residuals of a left knee anterior cruciate ligament and 
medial meniscus tear in the Remand section of this decision.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal of the 
RO's rating reduction.

2.  The September 1996 VA examination does not disclose 
improvement in the veteran's left knee disability.


CONCLUSION OF LAW

The RO improperly reduced the evaluation assigned 
postoperative residuals of a left knee anterior cruciate 
ligament and medial meniscus tear from 20 to 10 percent.  38 
C.F.R. §§ 3.105, 3.344(c), 4.13 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that the 20 percent evaluation initially 
assigned his left knee disability should be restored and/or 
increased to reflect the current severity of his right knee 
symptomatology.  The Board finds the veteran's claim well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  

The Board also finds that the VA has fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for the equitable disposition of 
this claim.  As discussed in the Remand section of this 
decision, the claims file appears to be missing a VA 
examination report.  Although the Board finds it necessary to 
Remand the other issue on appeal for the purpose of obtaining 
this report, the same action is not necessary with regard to 
this issue.  Substantively, the outstanding report is not 
pertinent to the veteran's appeal of the RO's rating 
reduction because the RO did not consider the report in 
reducing the evaluation assigned.  Regardless, because the 
Board's decision on this issue is favorable to the veteran, 
the veteran is not prejudiced by the Board's choice to 
proceed in deciding this claim.  Bernard, 4 Vet.App. at 393.

By rating decision dated August 1994, the RO granted the 
veteran service connection and assigned him a 20 percent 
evaluation for postoperative residuals of a left knee 
anterior cruciate ligament and medial meniscus tear, 
effective from April 23, 1994.  The RO assigned the 20 
percent evaluation based on clinical findings noted in the 
veteran's service medical records and in a July 1994 VA 
examination report.  

The veteran served on active duty from June 1979 to November 
1983 and from June 1986 to April 1994.  Service medical 
records reveal that the veteran injured his left knee on 
multiple occasions from 1980 to 1992, and underwent a left 
knee arthroscopy and anterior cruciate ligament 
reconstruction in December 1992.  They also reveal that from 
1993 to 1994, the veteran participated in postoperative 
rehabilitation, reruptured his anterior cruciate ligament, 
was placed on 12 months of limited duty and in an aggressive 
physical therapy program, and was found unfit for duty due to 
a failed left knee anterior cruciate reconstruction and 
lateral meniscus tear. 

Several months after his discharge, in July 1994, the veteran 
underwent, in pertinent part, VA general medical and joint 
examinations.  During these examinations, he reported 
instability of the left knee, occasional pain and fatigue, an 
inability to engage in certain sports and to climb ladders, 
and a need to wear a brace.  The VA examiner noted multiple 
well healed surgical scars with minimal erythema over the 
left knee, instability with pressure placed on the tibia, a 
tibia that moved posteriorly relative to the femur, normal 
extension, and flexion to 116 degrees.  He diagnosed left 
knee anterior cruciate ligament tear and medial meniscus 
tear, status post surgical repair with breakdown and chronic 
instability.  

The VA examiner based his diagnosis, in part, on an 
orthopedic evaluation, x-rays and magnetic resonance imaging 
(MRI) studies conducted at the VA Medical Center in 
Minneapolis, Minnesota, in 1992 and 1993.  These records 
reflect that the veteran had: a normal left knee on x-rays in 
June 1992; effusion, a tear of the medial meniscus, a 
probable tear of the anterior cruciate ligament, a probable 
strain of the posterior cruciate ligament, and degenerative 
changes in the left knee on MRI in September 1992; and a 
probable tear of the anterior cruciate ligament repair on MRI 
in November 1993.  They also reflect that during an 
outpatient visit in June 1992, the veteran had effusion, 
range of motion of the left knee from 0 to 115 degrees, Grade 
I medial collateral ligament (MCL) laxity and Grade I to II 
lateral collateral ligament (LCL) laxity, a positive 
Lachman's test and a questionable pivot shift.  In August 
1992, he had slight pain at the medial joint line, Grade I 
MCL and LCL laxity, a positive Lachman's test, but no 
effusion and full range of motion.  In October 1992, he had 
increased laxity and moderate to severe positive anterior 
drawer and Lachman's tests.  

In September 1996, the veteran underwent another examination.  
Based on a report of this examination, the RO, in a rating 
decision dated September 1996, proposed to reduce the 
evaluation assigned the veteran's left knee disability from 
20 to 10 percent.  This rating decision set forth all 
material facts and reasons for the proposed reduction.  The 
RO notified the veteran of its proposal by letter dated 
September 1996, and advised him to submit additional evidence 
within 60 days if he wished for the 20 percent evaluation to 
be continued.  In response, the veteran submitted a succinct 
statement indicating that he contested the recent findings 
noted in the VA examination report.  The RO effectuated its 
proposed reduction in a rating decision dated November 1996.  
The reduced evaluation of 10 percent, effective from February 
1, 1997, has remained in effect since the issuance of the 
November 1996 rating decision. 

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e) (1999).  In this case, 
the RO satisfied these procedural requirements.  First, as 
noted above, the RO issued a rating decision that set forth 
all material facts and reasons for the proposed reduction.  
Second, the RO notified the veteran of the contemplated 
action and afforded him 60 days to submit evidence to show 
that his compensation payments should be continued rather 
than reduced.  

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(2)(i).  The RO also satisfied these requirements by 
providing the veteran 60 days from September 16, 1996 to 
submit additional evidence, notifying the veteran of the 
actual reduction on November 19, 1996, and allowing a 60-day 
period to expire before assigning the reduction an effective 
date of February 1, 1997.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. 
§ 3.105(e), the question becomes whether the reduction was 
proper based on the applicable regulation, 38 C.F.R. § 3.344 
(1999).  This regulation provides that sections (a) and (b) 
should be applied in cases involving an evaluation that had 
continued at the same level for five years or more; section 
(c) should be applied if the RO reduced an evaluation that 
had been in effect for less than five years.  In this case, 
in reducing the 20 percent evaluation, the RO reduced an 
evaluation that had been in effect for less than five years, 
since April 23, 1994; therefore, section (c) is applicable.  
Under 38 C.F.R. § 3.344(c), reexaminations disclosing 
improvement of a condition warrant a reduction in the 
evaluation assigned the condition. 

The RO based its reduction on a September 1996 VA examination 
report.  During the September 1996 examination, the veteran 
reported laxity and weakness in his left leg, an inability to 
cut from side to side and to run, and some discomfort on 
stepping.  The VA examiner also noted that the veteran had 
full flexion (to about 140 or 145 degrees) and extension of 
the left knee, well healed scars, no catching, locking, 
crepitus, effusion, palpable fluid, erythema, or obvious 
deformity, some (Grade I or II) laxity of the anterior 
cruciate ligament (evidenced by a slightly positive anterior 
drawer sign), and a normal patella to palpation.  The VA 
examiner further noted that the veteran probably had 
degenerative changes in his knees, and that his instability 
was probably due to the old anterior cruciate injury.  He 
also noted that there was no clinical evidence of any 
meniscus problem or acute joint fluid, and no sign of any 
lateral or medial instability of the ligament.  He concluded 
that the veteran still had symptoms of his old anterior 
cruciate injury, and was unable to cut from side to side, run 
and jump, and recommended further orthopedic evaluation for 
the left knee.   

When any change in evaluation is contemplated, the RO should 
assure that there has been an actual change in condition, 
rather than a difference in thoroughness of the examination 
or in use of descriptive terms.  See 38 C.F.R. § 4.13 (1999).  
The examinations at issue in this case appear comparably 
thorough, the same functions of the veteran's left knee 
having been tested and similar terminology having been used 
in describing the impairment caused by the left knee 
disability. 

According to these examinations, from July 1994 to September 
1996, the veteran clearly improved with regard to some left 
knee symptoms.  However, the Board does not believe that the 
September 1996 VA examination report establishes that the 
veteran's left knee disability improved overall.  Certainly 
improvement was shown with regard to the veteran's ability to 
move his left knee.  In July 1994, he had flexion to 116 
degrees.  By September 1996, he was able to flex fully to 140 
or 145 degrees.  In addition, the nature of the veteran's 
skin on his left knee also improved; he had erythema in July 
1994, but not in September 1996.  That notwithstanding, some 
worsening was also shown.  In September 1996, the veteran had 
laxity, a symptom that was not noted in July 1994 and had not 
been noted since 1992.   

The veteran claims that the RO improperly based its reduction 
on the September 1996 VA examination report, which was 
prepared by a physician not trained in orthopedics.  The 
Board agrees that the RO, after reviewing the September 1996 
examination report, should have afforded the veteran an 
orthopedic examination.  The VA examiner specifically made 
such a recommendation.  Considering the RO's failure to do so 
in conjunction with the fact that the report showed some, but 
not overall, improvement in the veteran's left knee 
disability, the Board finds that the preponderance of the 
evidence is against the reduction in the evaluation assigned 
postoperative residuals of a left knee anterior cruciate 
ligament and medial meniscus tear from 20 percent to 10 
percent.  Inasmuch as the RO improperly reduced the 20 
percent evaluation, restoration of this evaluation is 
warranted.


ORDER

As the RO improperly reduced the evaluation assigned 
postoperative residuals of a left knee anterior cruciate 
ligament and medial meniscus tear from 20 to 10 percent, 
restoration of the 20 percent evaluation for this disability 
is granted subject to the statutory and regulatory provisions 
governing the payment of monetary benefits.



REMAND

Given the decision above, the Board must now determine 
whether the veteran is entitled to an evaluation in excess of 
20 percent for his left knee disability.  Additional 
development by the RO is necessary before the Board can 
decide this issue. 

During a VA examination conducted in September 1997, a VA 
examiner referred to a Persian Gulf examination of July 2, 
1996.  In addition, in a VA Form 9 received in January 1997, 
the veteran wrote that the RO used the fact that he had been 
seen for a Gulf War registry examination against him.  At 
present, the claims file does not contain an examination 
report reflecting that the alleged examination actually 
occurred.  It does, however, contain a July 1996 x-ray report 
that notes "Persian Gulf Exam" under "Clinical History."  
The VA has constructive knowledge of medical records 
generated by its agency; therefore, the VA is obligated to 
obtain any such treatment records, provided they are 
pertinent to the issue on appeal, as well as all other 
records of which the VA has been notified.  Bell v. 
Derwinski, 2 Vet.App. 611, 612-13 (1992).  Inasmuch as there 
are medical records generated by the VA that are outstanding 
and pertinent to the veteran's claim, this claim needs to be 
remanded for the RO to secure and associate the records with 
the veteran's claims file. 

To ensure that the Board's decision is based on a complete 
record, this case is remanded to the RO for the following 
development:

1.  The RO should obtain and associate 
with the claims file the report of VA 
Persian Gulf examination conducted in 
July 1996. 

2.  Following the receipt of this report, 
the RO should readjudicate the veteran's 
claim.  If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond 
thereto before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional medical 
information.  At this time, the Board does not intimate any 
opinion as to the merits of this appeal.  While this claim is 
in Remand status, the veteran may submit additional evidence 
in support of his claim.  However, he is not required to act 
until he is further notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 


- 10 -


